Citation Nr: 9912934	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
neurocardiogenic syncope, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This appeal arose from a May 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
neurocardiogenic syndrome, assigning it a 10 percent 
disability evaluation; it also denied service connection for 
migraine headaches.  A December 1994 rating decision 
continued to deny service connection for headaches; an August 
1995 decision confirmed the 10 percent evaluation assigned to 
the neurocardiogenic syndrome.  The case was remanded for 
further development by the Board of Veterans' Appeals (Board) 
in June 1997.  In July 1998, the RO issued a rating action 
which continued to deny entitlement to the requested 
benefits.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The veteran's representative, in the Informal Hearing 
Presentation, appears to be raising a claim for entitlement 
to a total disability evaluation based upon unemployability 
due to service-connected disabilities.  As this claim is not 
inextricably intertwined with an issue on appeal, and has not 
been properly prepared for appellate review at this time, it 
is hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected neurocardiogenic syndrome 
is currently asymptomatic.

2.  The veteran has not been shown by competent evidence to 
suffer from migraine headaches which can be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
neurocardiogenic syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.20, Codes 8108, 8911 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for migraine headaches.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for 
neurocardiogenic syndrome

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The veteran's service medical records indicated that he was 
first seen in 1971 for complaints of fainting spells.  A 
diagnosis of vasovagal phenomenon was made.  

Following service, the veteran was hospitalized at a VA 
facility in August 1993.  He stated that he had had six 
syncopal attacks prior to admission.  His blood pressure was 
130/80 with no orthostatic changes.  The neurological 
examination was negative.  A CT scan of the brain showed the 
questionable presence of heterotopic gray matter.  An EEG 
showed bitemporal slowing and the presence of one temporal 
spike in the whole tracing.  No syncopal episodes were noted 
during the hospitalization.

The veteran was examined by VA in March 1994.  He described 
episodes of syncope, characterized by abrupt loss of 
consciousness, accompanied by tonic-clonic movements of the 
arms and legs.  The attacks would occur intermittently, one 
every several months.  The neurological examination was 
negative and the examinations of his motor activity and 
reflexes were normal.  Coordination was intact.  The 
impression was severe vasodepressor syncope with episodes of 
loss of consciousness.  A May 1994 tilt test study concluded 
that he had neurocardiogenic syndrome.

VA re-examined the veteran in July 1995.  The neurological 
examination was negative.  He was oriented, with no evidence 
of dysarthria or dysphasia.  His cranial nerves were intact 
and motor strength was 5/5.  Reflexes and coordination were 
within normal limits.  The impression was that he appeared to 
have cardiopressor syncope which had responded well to beta 
blockers.

Between September and November 1997, the veteran was admitted 
to a VA facility for a period of observation and evaluation.  
Test results showed no evidence of underlying brain 
dysfunction.  These tests reflected normal range of 
functioning in most neurobehavioral domains with some 
circumscribed areas of deficiencies, which could have been 
related to emotional factors.  Significantly, the veteran was 
asymptomatic during this hospital stay, with no syncopal 
episodes.  He had reported that he had had one such episode 
on October 10, 1997; prior to that, he had not had any 
episodes for the past two years.

According to the applicable criteria, neurocardiogenic 
syndrome is to be rated as analogous to narcolepsy.  See 
38 C.F.R. Part 4, Code 8108 (1998).  Narcolepsy is to be 
evaluated as epilepsy, petit mal.  According to 38 C.F.R. 
Part 4, Code 8911 (1998), epilepsy, petit mal is to be 
awarded a 10 percent evaluation for a continued diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
requires at least one major seizure in the last two years or 
at least two minor seizures in the last six months.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's service-
connected neurocardiogenic syndrome is not warranted.  The 
current evidence of record, to include the September to 
November 1997 VA hospitalization for observation and 
evaluation, reflected that the veteran's neurocardiogenic 
syndrome is presently asymptomatic, with no episodes 
occurring in the past two years.  Therefore, it cannot be 
argued that he has experienced at least one major seizure in 
the last two years or at least two minor seizures in the last 
six months.  Therefore, it is determined that there is no 
evidence of record that justifies the assignment of a 20 
percent disability evaluation to the veteran's service-
connected neurocardiogenic syndrome.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected neurocardiogenic 
syndrome.


II.  Service connection for migraine 
headaches

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998)

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
migraine headaches, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The veteran's service medical records contained a copy of the 
December 1967 entrance examination, which was within normal 
limits.  There was no reference to any headaches.  On August 
10, 1970, he presented with complaints of a headache, which 
had been present for a month.  He indicated that he had a 
long history of headaches.  During the December 1971 
separation examination, he indicated that he had frequent or 
severe headaches.  The examination noted that he had reported 
having severe headaches; several physicians had been 
consulted, although no diagnosis had been made.  The 
objective examination was negative.

A VA outpatient treatment record from October 1993, noted the 
veteran's complaint of suffering from a headache.  He was 
afforded a VA examination in March 1994.  He reported a long 
history of headaches, characterized by severe, pounding 
frontal headaches associated with nausea, vomiting and 
photophobia.  He stated that these headaches had been 
persistent and were disabling at times.  He indicated that he 
would experience these headaches three to four times per 
week, and stated that they would last for several hours.  The 
neurological examination was within normal limits.  The 
impression was chronic vascular tension headache syndrome, 
frequently impairing the patient without evidence of 
structural neurological dysfunction.

Another VA examination of the veteran was performed in 
October 1997.  He indicated that his headaches dated back to 
1969, before his entry onto active duty.  He stated that 
these would consist of daily headaches which gradually 
increased in severity.  He described these as dull and 
throbbing in nature and commented that he would go to sleep 
and awaken with them.  The pain would be bilateral and would 
involve the forehead and the temples.  The pain was not 
sensitive to movement and was not associated with nausea or 
photophobia.  He also indicated that two to three times a 
week, he would get a more severe headache.  These had had a 
gradual onset; he could not provide a precise date as to when 
they first manifested.  In the last four to five years, they 
had become much worse.  While the same area of the head was 
involved as with his other headaches, these were more 
throbbing in nature.  They were also worse with movement, 
particularly bending over.  They were also accompanied by 
nausea; about half the time, he would actually vomit.  He 
reported sensitivity to light with these more severe 
headaches.  It was noted that he had trigger points at both 
trapezii, at the posterior paracervical muscles and at the 
sternocleidomastoid muscles; however, these trigger points 
did not replicate his headaches.  The examiner commented that 
the veteran's headaches were not related to the service-
connected cardioneurogenic syndrome.  It was found that he 
had two problems:  1) daily chronic headache syndrome that 
was presumably maintained and exacerbated by excessive and 
daily use of analgesic medications, and 2) migraines.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the veteran's service medical records 
indicate that he had complained of a headache on one 
occasion, and had noted at his discharge that he had had a 
long history of headaches.  Therefore, it would appear that 
the evidence suggests the presence of a disease or injury in 
service, thus satisfying one element of the Caluza test for 
well groundedness.  The evidence also indicates the existence 
of a current disability, that is, chronic daily headaches and 
migraines.  The question arises as to whether the condition 
noted in service resulted in the development of a "chronic" 
condition.  After a careful review of the evidence of record, 
it is found that that evidence does not support a finding of 
chronicity in this case.  The veteran complained on one 
occasion of having a headache in August 1970.  While he 
referred to a long history of this problem, the remainder of 
the service medical records are completely silent as to 
treatment for or complaints of headaches.  There is no other 
mention of headaches until the December 1971 separation 
examination, where they were noted by history only.  
Moreover, the post-service records do not mention headaches 
until 1993, over 20 years after his discharge from service.  
Therefore, these records suggest that he suffered an acute 
and transitory headache in service which had not resulted in 
the development of a chronic condition.  While the veteran 
has alleged that such a chronic condition had developed in 
service, he is not competent, as a layperson, to so state.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage supra.  
While a condition was noted in service, namely headaches, 
there is no evidence of continuity of symptomatology after 
service.  Specifically, there is no evidence of any 
complaints concerning headaches until 1993, some 20 years 
after his discharge.

The evidence of record also clearly noted that the veteran's 
currently diagnosed headaches are not related to the service-
connected cardioneurogenic syndrome.  This opinion was 
rendered during the October 1997 VA examination.  Finally, 
the objective evidence does not indicate that the veteran 
developed migraine headaches to a compensable degree during 
the one year period following his separation from service.  
In fact, during the October 1997 VA examination, he was 
unable to provide a date of onset for this disorder.

Therefore, it is concluded that the veteran has failed to 
present evidence of a well grounded for entitlement to 
service connection for headaches.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An increased evaluation for the service-connected 
neurocardiogenic syndrome is denied.

Service connection for migraine headaches is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

